DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201410521223.2, filed on 9/30/14.

Response to Amendment
	1. The supplemental amendment filed 1/6/21 has been entered.
	2. Claims 1-3, 9-10, 13-15, 19 and 29-32 remain pending within the application.
	3. The amendment filed 1/6/21 is sufficient to overcome the claim objections of claims 1, 13 and 20. The previous objections have been withdrawn. 
4. The amendment filed 1/6/21 is sufficient to overcome the 35 USC 112(b) rejections of claims 4 and 16.  The previous rejection is withdrawn.
5. The amendment filed 1/6/21 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-3, 6-7, 9-10, 13-15, 18-20 and 29-32. The previous rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9-10, 13-15, 19 and 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 discloses the limitation “control the display to display a plurality of watermarks on the remark information and the plurality of images displayed on the second display portion, wherein the plurality of watermarks are edited by an edit input via the device.” The specification does not disclose displaying a plurality of watermarks on remark information. Paragraph [0065] discloses a page may contain a watermark pattern and remark information but does not disclose the order. In addition, figure 1, figure 3, and figure 5 shows the remark information being displayed over the watermark.
Claim 13 recites the same limitation and is similarly rejected. Dependent claims 2-3, 9-10, 14-15, 19 and 29-32 fail to cure the deficiencies of the independent claims and are thus similarly rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9-10, 13-15, 19 and 29-32  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it discloses the limitation, “identify a second display location on the second display portion corresponding to each first display location of the plurality of images on the first display portion.” It is unclear to the examiner whether the limitation requires ‘a single display location on the second display location corresponds to each of the first display locations’ OR ‘for each of the first display locations, identify a corresponding second display location.’ 
Claim 13 recites the same limitation and is similarly rejected. Dependent claims 2-3, 9-10, 14-15, 19 and 29-32 fail to cure the deficiencies of the independent claims and are thus similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13-15, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim United States Patent Application Publication US 2010/0182265, in view of Stekkelpak United States Patent Application Publication US 2015/0169704, in further view of Madan United States Patent .
Regarding claim 1, Kim discloses a device comprising:
a display concurrently displaying a first display portion and a second display portion, wherein the first display portion and the second display portion are physically separated (Kim, para [0025], 2 touch screens adjacent to one another connected with a hinge that are able to be folded and unfolded represent a first display portion and a second display portion); 
and at least one processor configured to:
control the display to display a plurality of images on the first display portion, wherein each image of the plurality of images has a first display location on the first display portion (Kim, para [0070], fig 7, first display portion represented by top display portion 110 displaying a plurality of images each with their own display location), 
identifying a second display location on the second display portion corresponding to each first display location on the first display portion in response to the device being in a folded state with a predetermined angle between the first display portion and the second display portion (Kim, para [0078-79], a folded state with a predetermined angle is represented by sensing the folding angle and based on the angle determining the corresponding state in a lookup table; Kim, para [0079], based on the lookup table, determines what to display on each display portion; Kim, para [0071], shows an image displayed at a first display location and second display location, with a menu related to the second display location based on the folding angle).
Kim does not disclose at least one processor further configured to:
control the display to display a remark information display item at least in part on at least one image of the plurality of images displayed on the first display portion, wherein the at least one image of the plurality of images has remark information that is not displayed, 

control the display to display the remark information of the at least one image over the at least one image included in the plurality of images on the second display portion while displaying the plurality of images based on the second display location on the second display portion in response to the receiving of the input for selecting the remark information display item, and 
control the display to display a plurality of watermarks on the remark information and the plurality of images displayed on the second display portion, wherein the plurality of watermarks are edited by an edit input via the device.
Stekkelpak discloses a device comprising: 
a display including a first display portion and a second display portion (Stekkelpak, para [0022], first display portion represented by fig 1a portion 104a; Stekkelpak, para [0025], second display portion represented by fig 1b portion 104b); and at least one processor configured to:
at least one processor configured to: 
control the display to display a plurality of images on the first display portion, wherein each image of the plurality of images has a first display location on the first display portion (Stekkelpak, para [0004], page containing one or more image elements), 
control the display to display a remark information display item corresponding to at least one image of the plurality of images displayed on the first display portion, wherein the at least one image of the plurality of images has remark information that is not displayed (Stekkelpak, para [0025], a control element can be used to trigger the transition between the 
receive an input for selecting the remark information display item of the at least one image via the first display portion(Stekkelpak, para [0025], a click or gesture with regards to the control element), 
based on the receiving of the input for selecting the remark information display item, identify a second display location on the second display portion corresponding to each first display location of the plurality of images on the first display portion (Stekkelpak, para [0026], upon receiving the user’s command to trigger the transition, the client generates and renders the reverse side panel. Generating interpreted as including identifying locations), 
control the display to display the remark information of the at least one image over the at least one image included in the plurality of images on the second display portion while displaying the plurality of images based on the second display location on the second display portion in response to the receiving of the input for selecting the remark information display item (Stekkelpak, para [0026], upon receiving the user’s command to trigger the transition, the client renders the reverse side panel; Stekkelpak, para [0029-30], additional elements are aligned with each corresponding mirrored element).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the 2 displays of Kim to display the front panel and reverse panel of Stekkelpak and the corresponding interface of images with annotations displayed.  The motivation for doing so would have been to display additional information about the images displayed (Stekkelpak, para [0002]).

control the display to display a remark information display item at least in part on at least one image;
control the display to display a plurality of watermarks on the remark information and the plurality of images displayed on the second display portion, wherein the plurality of watermarks are edited by an edit input via the device.
Madan discloses a remark information display item at least in part on at least one image (Madan, para [0064-65], with reference to fig 9 and 10, a set of elements are displayed with a remark information display item displayed on an image, element 904. When the user hovers over the area, the corresponding remark information is displayed).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the remark information display item to be located on an image with corresponding remark information. The motivation for doing so would have been to provide additional context to the user who is viewing the display items (Madan, para [0004]).
Kim in view of Stekkelpak in further view of Madden does not disclose:
control the display to display a plurality of watermarks on the remark information and the plurality of images displayed on the second display portion, wherein the plurality of watermarks are edited by an edit input via the device.
Abbott discloses at least one processor to control the display to display a plurality of watermarks on remark information and at least one image displayed on the second display portion, wherein the plurality of watermarks are edited by an edit input via the device (Abbott, para [0050-51] & [0053], watermark notification feature shown in fig 3 is made up of a plurality of lines. The watermark notification feature can be edited).


Regarding claim 2, Kim in view of Stekkelpak in further view of Madan as modified by Abbott discloses the device of claim 1.  Stekkelpak additionally discloses wherein the at least one processor is further configured to identify whether to display the remark information based on a predetermined condition (Stekkelpak, para [0029], additional elements displayed based on user trigger and the mirrored elements they are displayed on).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the 2 displays of Kim to display the front panel and reverse panel of Stekkelpak and the corresponding interface of images with annotations displayed.  The motivation for doing so would have been to display additional information about the images displayed (Stekkelpak, para [0002]).

	Regarding claim 3, Kim in view of Stekkelpak in further view of Madan as modified by Abbott discloses the device of claim 2.  Stekkelpak additionally discloses wherein the predetermined condition comprises at least one of a sensing result about whether a predetermined action is performed on the device by a user, a sensing result about whether a predetermined operation is performed by the user while the image is displayed on the first display portion, and a determination result about whether the device is set for displaying the remark information (Stekkelpak, para [0029], additional elements displayed based on user trigger and the mirrored elements they are displayed on).


	Regarding claim 13, Kim discloses a method of providing remark information on a display concurrently displaying a first display portion and a second display portion, wherein the first display portion and the second display portion are physically separated (Kim, para [0025], 2 touch screens adjacent to one another connected with a hinge that are able to be folded and unfolded represent a first display portion and a second display portion), the method comprising: 
displaying a plurality of images on the first display portion, wherein each image of the plurality of images has a first display location on the first display portion (Kim, para [0070], fig 7, first display portion represented by top display portion 110 displaying a plurality of images each with their own display location); 3Appl. No.: 15/508,759 Supplemental Response dated: January 6, 2021 
identifying a second display location on the second display portion corresponding to each first display location on the first display portion in response to the device being in a folded state with a predetermined angle between the first display portion and the second display portion (Kim, para [0078-79], a folded state with a predetermined angle is represented by sensing the folding angle and based on the angle determining the corresponding state in a lookup table; Kim, para [0079], based on the lookup table, determines what to display on each display portion; Kim, para [0071], shows an image displayed at a first display location and second display location, with a menu related to the second display location based on the folding angle).
Kim does not disclose:

receiving an input for selecting the remark information display item of the at least one image via the first display portion; 
based on the receiving of the input for selecting the remark information display item, identifying a second display location on the second display portion corresponding to each first display location of the plurality of images on the first display portion in response to a device being in a folded state with a predetermined angle between the first display portion and the second display portion; 
displaying remark information of the at least one image over the at least one image included in the plurality of images on the second display portion while displaying the plurality of images based on the second display location on the second display portion in response to the receiving of the input for selecting the remark information display item; and 
displaying a plurality of watermarks on the remark information and the plurality of images displayed on the second display portion, wherein the plurality of watermarks are edited by an edit input via the device.
Stekkelpak discloses:
displaying a first display portion and a second display portion (Stekkelpak, para [0022], first display portion represented by fig 1a portion 104a; Stekkelpak, para [0025], second display portion represented by fig 1b portion 104b);
displaying a remark information display item at least in part on at least one image of the plurality of images displayed on the first display portion (Stekkelpak, para [0025], a control element can be used to trigger the transition between the first display portion and the second display portion; Stekkelpak, para [0030] for each element corresponding additional elements 120-126 represent remark 
receiving an input for selecting the remark information display item of the at least one image via the first display portion (Stekkelpak, para [0025], a click or gesture with regards to the control element); 
based on the receiving of the input for selecting the remark information display item, identifying a second display location on the second display portion corresponding to each first display location of the plurality of images on the first display portion (Stekkelpak, para [0026], upon receiving the user’s command to trigger the transition, the client generates and renders the reverse side panel. Generating interpreted as including identifying locations); 
displaying remark information of the at least one image over the at least one image included in the plurality of images on the second display portion while displaying the plurality of images based on the second display location on the second display portion in response to the receiving of the input for selecting the remark information display item (Stekkelpak, para [0026], upon receiving the user’s command to trigger the transition, the client renders the reverse side panel; Stekkelpak, para [0029-30], additional elements are aligned with each corresponding mirrored element).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the 2 displays of Kim to display the front panel and reverse panel of Stekkelpak and the corresponding interface of images with annotations displayed.  The motivation for doing so would have been to display additional information about the images displayed (Stekkelpak, para [0002]).



Kim in view of Stekkelpak does not disclose a processor further configured to:
at least in part on at least one image;
displaying a plurality of watermarks on the remark information and the plurality of images displayed on the second display portion, wherein the plurality of watermarks are edited by an edit input via the device.
Madan discloses a remark information display item at least in part on at least one image (Madan, para [0064-65], with reference to fig 9 and 10, a set of elements are displayed with a remark information display item displayed on an image, element 904. When the user hovers over the area, the corresponding remark information is displayed).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the remark information display item to be located on an image with corresponding remark information. The motivation for doing so would have been to provide additional context to the user who is viewing the display items (Madan, para [0004]).
Kim in view of Stekkelpak in further view of Madden does not disclose:
displaying a plurality of watermarks on the remark information and the plurality of images displayed on the second display portion, wherein the plurality of watermarks are edited by an edit input via the device.
Abbott discloses displaying a plurality of watermarks on the remark information and the plurality of images displayed on the second display portion, wherein the plurality of watermarks are edited by an edit input via the device (Abbott, para [0050-51] & [0053], watermark notification feature shown in fig 3 is made up of a plurality of lines. The watermark notification feature can be edited).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the interface of Stekkelpak, which grays out images on the reverse side panel to instead include an additional watermark to provide additional information.  

Regarding claim 14, Kim in view of Stekkelpak in further view of Madan as modified by Abbott discloses the method of claim 13.  Stekkelpak additionally discloses wherein the at least one processor is further configured to identify whether to display the remark information based on a predetermined condition (Stekkelpak, para [0029], additional elements displayed based on user trigger and the mirrored elements they are displayed on).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the 2 displays of Kim to display the front panel and reverse panel of Stekkelpak and the corresponding interface of images with annotations displayed.  The motivation for doing so would have been to display additional information about the images displayed (Stekkelpak, para [0002]).

	Regarding claim 15, Kim in view of Stekkelpak in further view of Madan as modified by Abbott discloses the method of claim 14.  Stekkelpak additionally discloses wherein the predetermined condition comprises at least one of a sensing result about whether a predetermined action is performed on the device by a user, a sensing result about whether a predetermined operation is performed by the user while the image is displayed on the first display portion, and a determination result about whether the device is set for displaying the remark information (Stekkelpak, para [0029], additional elements displayed based on user trigger and the mirrored elements they are displayed on).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the 2 displays of Kim to display the front panel and reverse panel of Stekkelpak and the corresponding interface of images with annotations displayed.  The 

Regarding claim 29, Kim in view of Stekkelpak in further view of Madan as modified by Abbott discloses the device of claim 1. Stekkelpak additionally discloses wherein the remark information is displayed over the object and comprises at least one of metadata or attribute information of at least one of the object or the image that includes the object (Stekkelpak, para [0047], Info control element provides additional information about the image 308b, such as: source, contributor, file size, dimensions, image format, geotags, creation date, etc.).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the 2 displays of Kim to display the front panel and reverse panel of Stekkelpak and the corresponding interface of images with annotations displayed.  The motivation for doing so would have been to display additional information about the images displayed (Stekkelpak, para [0002]).

Regarding claim 30, Kim in view of Stekkelpak in further view of Madan as modified by Abbott discloses the device of claim 1. Stekkelpak additionally discloses wherein the remark information comprises at least one of global positioning system (GPS) information, a date corresponding to the image, a name of the object, a size of the image, or a resolution of the image (Stekkelpak, para [0047], Info control element provides additional information about the image 308b, such as: source, contributor, file size, dimensions, image format, geotags, creation date, etc.).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the 2 displays of Kim to display the front panel and reverse panel of Stekkelpak and the corresponding interface of images with annotations displayed.  The 

Regarding claim 31, Kim in view of Stekkelpak in further view of Madan as modified by Abbott discloses the device of claim 1. Kim additionally discloses wherein the at least one processor is further configured to detect whether the device is folded based on a surface of the first display portion and a surface of the second display portion (Kim, para [0078], senses folding angle represents detecting whether device is folded/Detecting the angle between 2 surface displays; Kim, para [0079], identifies by looking up what needs to be displayed on which output screen based on a function table).

Regarding claim 32, Kim in view of Stekkelpak in further view of Madan as modified by Abbott discloses the method of claim 13. Kim additionally discloses wherein the at least one processor is further configured to detect whether the device is folded based on a surface of the first display portion and a surface of the second display portion (Kim, para [0078], senses folding angle represents detecting whether device is folded/Detecting the angle between 2 surface displays; Kim, para [0079], identifies by looking up what needs to be displayed on which output screen based on a function table).

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim United States Patent Application Publication US 2010/0182265, in view of Stekkelpak United States Patent Application Publication US 2015/0169704, in further view of Madan United States Patent Application Publication US 2005/0091578, as modified by Abbott United States Patent Application Publication US 2002/0044152, in further view of Sirpal_2 United States Patent Application Publication US 2012/0081317.
Regarding claim 9, Kim in view of Stekkelpak in further view of Madan as modified by Abbott discloses the device of claim 1. Kim discloses a first display portion and a second display portion (see 
Sirpal_2 disclose further comprising a power supplier configured to supply power to the first display portion and the second display portion, wherein the controller is configured to control the power supplier to selectively supply power to the first display portion and the second display portion (Sirpal_2, paragraph [0093], user can select button to turn on/off the power to the device, inclusive of the display portions).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to control the power on a device that has 2 display portions.  The motivation for doing so would have been to display more information with a compact form factor (Sirpal_2, paragraph [0004]).

Regarding claim 19, Kim in view of Stekkelpak in further view of Madan as modified by Abbott discloses the method of claim 13.  Kim discloses a first display portion and a second display portion (see claim 1). Kim in view of Stekkelpak in further view of Madan as modified by Abbott does not disclose controlling power to be selectively supplied to the first display portion and the second display portion.
Sirpal_2 disclose further comprising controlling power to be selectively supplied to the first display portion and the second display portion (Sirpal_2, paragraph [0093], user can select button to turn on/off the power to the device, inclusive of the display portions).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to control the power on a device that has 2 display portions.  The .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim United States Patent Application Publication US 2010/0182265, in view of Stekkelpak United States Patent Application Publication US 2015/0169704, in further view of Madan United States Patent Application Publication US 2005/0091578, as modified by Abbott United States Patent Application Publication US 2002/0044152, in further view of Kummar United States Patent Application Publication US 2012/0280924.
Regarding claim 10, Kim in view of Stekkelpak in further view of Madan as modified by Abbott discloses the device of claim 1. Kim discloses a first display portion and a second display portion (see claim 1). However, Kim does not disclose the materials the material attributes of the display portions. 
Kummar discloses wherein the first display portion and the second display portion comprise same or different materials (Kummar, para [0021], provides 2 separate LCD or LED panels).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the control of application windows of Kim to include specific material of the display portions based on the teachings of Kummar.  The motivation for doing so would have been to provide a graphical display that is back-lit (Kummar, para [0021]).

Response to Arguments
Applicant's arguments filed 12/18/20 and 1/6/21 have been fully considered but they are not persuasive. Applicant’s arguments rely on previously cited Rhoads reference modifying the Stekkelpak in view of Madan in further view of Kim. In response to the amendments, examiner has cited additional prior art, Abbott, to disclose the watermark feature of the amended independent claims. See above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HOPE C SHEFFIELD/Examiner, Art Unit 2178